Exhibit 10.2

REGISTRATION RIGHTS AGREEMENT

REGISTRATION RIGHTS AGREEMENT (this “Agreement”), dated as of February 28, 2007,
is made among PAETEC Holding Corp., a Delaware corporation (the “Company”),
PAETEC Corp., a Delaware corporation and direct wholly-owned subsidiary of the
Company (“Old PAETEC”), US LEC Corp., a Delaware corporation and direct
wholly-owned subsidiary of the Company (“US LEC”), and each Person listed on the
signature pages hereof under the heading “Stockholders” (collectively, the
“Stockholders”).

WITNESSETH:

WHEREAS, pursuant to the Agreement and Plan of Merger, dated as of August 11,
2006, as amended from time to time (the “Merger Agreement”), among the Company,
Old PAETEC, US LEC, WC Acquisition Sub P Corp., a Delaware corporation, and WC
Acquisition Sub U Corp., a Delaware corporation, the Stockholders have the right
to receive shares of the common stock, par value $0.01 per share, of the Company
(the “Common Stock”) or warrants to purchase shares of the Common Stock; and

WHEREAS, in connection with the Merger Agreement, the Company has agreed to
grant to the Stockholders the registration rights described in this Agreement,
and the Stockholders have agreed, to the extent applicable, to terminate the
Registration Rights Agreement, dated as of June 12, 2006, among Old PAETEC and
each Person listed on the signature pages thereof (the “Old PAETEC Agreement”)
and the Registration Rights Agreement, dated as of December 31, 2002, as
amended, among US LEC and the Investors (as defined therein) (the “Old US LEC
Agreement”);

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
conditions hereinafter set forth, and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the parties hereby
agree as follows:

1. Definitions. For purposes of this Agreement, the following terms shall have
the following meanings:

“Adverse Offering Effect” has the meaning specified in Section 5(a).

“Affiliate” has the meaning specified in Rule 12b-2 under the Exchange Act.

“Amendment” has the meaning specified in Section 17.

“Blackout Period” has the meaning specified in Section 7(a).

“Blackstone Stockholder” means, collectively, Blackstone CCC Capital Partners
L.P., a Delaware limited partnership, Blackstone CCC Offshore Capital Partners
L.P., a Cayman Islands limited partnership, and Blackstone Family Investment
Partnership III L.P., a Delaware limited partnership.



--------------------------------------------------------------------------------

“Business Day” means each Monday, Tuesday, Wednesday, Thursday and Friday that
is not a day on which banking institutions in The City of New York are
authorized or obligated by law or other governmental actions to close.

“Closing Date” has the meaning specified in the Merger Agreement.

“Common Stock” has the meaning specified in the recitals.

“Company” has the meaning specified in the preamble hereto.

“Conversion Agreement” means the Conversion and Exchange Agreement, dated as of
June 8, 2006, as amended, among Old PAETEC and the Persons set forth on the
signature pages thereof.

“Cutback Notice” has the meaning specified in Section 5(a).

“Demand Stockholder” means each of (a) Mr. Chesonis, (b) the US LEC Demand
Stockholder, (c) the MDCP Stockholder and (d) the Blackstone Stockholder.

“Effective Time” has the meaning specified in the Merger Agreement.

“Exchange Act” means the Securities Exchange Act of 1934, as amended, or any
successor federal statute, as the same shall be in effect from time to time.
Reference to a particular section of the Securities Exchange Act of 1934, as
amended, shall include reference to the comparable section, if any, of any such
successor federal statute.

“Excluded Registration” means (a) a registration of Common Stock under the
Securities Act pursuant to a registration statement filed (i) on Form S-4 or
Form S-8 or any successor registration forms that may be adopted by the SEC or
(ii) in connection with an exchange offer or an offering of securities solely to
existing stockholders of the Company or employees of the Company or its
subsidiaries, or (b) a Rule 144A Resale Shelf Registration.

“Initiating Demand Stockholder” has the meaning specified in Section 3(a).

“Initiating Securityholder” has the meaning specified in Section 4(a).

“Issuer Free Writing Prospectus” means any “issuer free writing prospectus” as
defined in Rule 433 under the Securities Act.

“Losses” has the meaning specified in Section 11(a).

“Majority of the Registrable Common Shares” means, as of any date of
determination with respect to the designated Stockholders, a majority of the
Registrable Common Shares held by such Stockholders as of such date of
determination.

“Management Stockholder” means each of Mr. Chesonis and the individuals and
entity that collectively constitute the US LEC Demand Stockholder.

 

-2-



--------------------------------------------------------------------------------

“MDCP Stockholder” means, collectively, Madison Dearborn Capital Partners III
L.P., a Delaware limited partnership, Madison Dearborn Special Equity III, L.P.,
a Delaware limited partnership, and Special Advisors Fund I LLC, a Delaware
limited liability company.

“Merger Agreement” has the meaning specified in the recitals hereto.

“Mergers” has the meaning specified in the Merger Agreement.

“Mr. Chesonis” means, collectively, Arunas A. Chesonis, The Arunas A. Chesonis
Charitable Lead Annuity Trust dated 3/15/00 and The Chesonis Family Foundation.

“NASD” means the National Association of Securities Dealers, Inc.

“Non-Initiating Stockholders” has the meaning specified in Section 3(a).

“Old PAETEC” has the meaning specified in the preamble hereto.

“Old PAETEC Agreement” has the meaning specified in the recitals hereto.

“Old US LEC Agreement” has the meaning specified in the recitals hereto.

“Other Registrable Securities” means, with respect to any offering hereunder,
the securities that any Person is entitled to request be included in such
offering pursuant to any registration rights agreement or arrangement other than
this Agreement.

“Other Stockholders” means, collectively and as of any date, the Stockholders,
other than the Demand Stockholders and the Warrant Stockholders, that hold
Registrable Common Shares as of such date.

“Person” means any individual, corporation, partnership, limited liability
company, association, trust or other entity or organization, including a
government or a political subdivision or an agency or instrumentality thereof.

“Prospectus” means the prospectus included in any Registration Statement, as
amended or supplemented by any prospectus supplement with respect to the terms
of the offering of any portion of the Registrable Common Shares covered by any
Registration Statement, and by all other amendments and supplements to the
prospectus, including post-effective amendments and all material incorporated by
reference in such prospectus.

“Registrable Common Shares” means, collectively, with respect to any
Stockholder, (a) the shares of Common Stock issued or issuable in the name of
such Stockholder pursuant to the Mergers and held in the name of such
Stockholder, (b) the Warrant Shares issued or issuable from time to time in the
name of such Stockholder pursuant to US LEC Warrants held in the name of such
Stockholder as of the date hereof, and (c) any shares of Common Stock paid,
issued or distributed in the name of such Stockholder in respect of any shares
of Common Stock referred to in clause (a) or (b) (including Warrant

 

-3-



--------------------------------------------------------------------------------

Shares) by way of a stock dividend or distribution or stock split and held by
such Stockholder. Shares of Common Stock shall cease to be Registrable Common
Shares in accordance with Section 2.

“Registration Expenses” means any and all out-of-pocket expenses incident to the
Company’s performance of its registration obligations under this Agreement,
including (a) all SEC registration and filing fees and expenses incurred in
connection with the preparation, printing and distribution of the Registration
Statement and Prospectus and any other document or amendment thereto and the
mailing and delivery of copies thereof to each Stockholder and any dealers or
underwriters, (b) fees and disbursements of the Company, including fees and
disbursements of counsel for the Company and of independent public accountants
and other experts of the Company, (c) fees and expenses incident to any filing
with the NASD or to securing any required review by NASD of the terms of the
sale of Registrable Common Shares, (d) fees and expenses in connection with the
qualification of Registrable Common Shares for offering and sale under state
securities laws (including fees and expenses incurred in connection with blue
sky qualifications of the Registrable Common Shares and including all reasonable
fees and disbursements of counsel in connection with any survey of state
securities or blue sky laws and the preparation of any memorandum therein),
(e) all fees and expenses incurred in connection with the listing of Registrable
Common Shares on each securities exchange or automated quotation system on which
the Common Stock is then listed, (f) the internal expenses of the Company
(including all salaries and expenses of its officers and employees performing
legal or accounting duties and expenses incurred by the Company in connection
with any “road show” or marketing presentation), (g) with respect to each
registration, up to $25,000 of the reasonable fees and disbursements of a single
counsel selected by (x) Stockholders holding a Majority of the Registrable
Common Shares being registered on behalf of the Initiating Demand Stockholder,
in the case of a registration pursuant to Section 3(a), or (y) Stockholders
holding a Majority of the Registrable Common Shares being registered on behalf
of all Stockholders, in the case of a registration made pursuant to Section 4(a)
by a Person other than an Initiating Demand Stockholder, incurred in connection
with the preparation and review of the Registration Statement relating to such
registration, and (h) with respect to each registration, the reasonable fees and
disbursements of all independent public accountants (including the expenses of
any audit and/or “cold comfort” letter) and the reasonable fees and expenses of
other persons, including special experts, retained by the Company, but excluding
(x) any underwriting discounts and fees, brokerage and sales commissions, and
transfer and documentary stamp taxes, if any, relating to the sale or
disposition of the Registrable Common Shares and (y) any fees or disbursements
of counsel for the Stockholders, other than the fees and disbursements set forth
in clause (g) above.

“Registration Statement” means any registration statement of the Company
referred to in Section 3 or 4, including any Prospectus, amendments and
supplements to any such registration statement, including post-effective
amendments, and all exhibits and all material incorporated by reference in any
such registration statement.

“Requesting Stockholder” has the meaning specified in Section 4(a).

 

-4-



--------------------------------------------------------------------------------

“Restricted Securities” has the meaning specified in Rule 144.

“Rule 144” means Rule 144 (or any similar provisions then in effect) promulgated
by the SEC under the Securities Act.

“Rule 144A Resale Shelf Registration” means a registration under the Securities
Act of convertible notes, preferred stock and/or capital stock purchase warrants
for resale of such securities by the purchasers thereof acquired in an offering
under the Securities Act made to one or more nationally recognized investment
banking firms as initial purchasers for reoffering by such initial purchasers
solely to “qualified institutional buyers” (as defined in Rule 144A under the
Securities Act), to other institutional “accredited investors” (as defined in
Rule 501(a)(1), (2), (3) or (7) under the Securities Act), or to investors
outside the United States in compliance with Regulation S under the Securities
Act.

“SEC” means the Securities and Exchange Commission.

“Section 8(e) Period” has the meaning specified in Section 8(e).

“Section 8(k) Period” has the meaning specified in Section 8(k).

“Securities Act” means the Securities Act of 1933, as amended, or any successor
federal statute, as the same shall be in effect from time to time. Reference to
a particular section of the Securities Act of 1933, as amended, shall include
reference to the comparable section, if any, of any such successor federal
statute.

“Similar Securities” means, in connection with any registration of securities of
the Company under the Securities Act, all securities of the Company that are
(a) the same as or similar to the securities being registered, (b) convertible
into or exchangeable or exercisable for the securities being registered or
(c) the same as or similar to the securities into or for which the securities
being registered are convertible or exchangeable or exercisable.

“Stockholders” has the meaning specified in the preamble hereto.

“Underwritten Offering” means an underwritten offering in which securities are
sold to an underwriter or underwriters, on a firm commitment basis, for
reoffering to the public.

“US LEC” has the meaning specified in the preamble hereto.

“US LEC Demand Stockholder” means, collectively, Richard T. Aab, Joyce M. Aab,
Melrich Associates, L.P., Rajesh T. Ganatra, Sarla T. Ganatra and Tansukh V.
Ganatra.

“US LEC Warrants” has the meaning specified in the Merger Agreement.

 

-5-



--------------------------------------------------------------------------------

“Warrant Shares” means, collectively, the shares of Common Stock issuable from
time to time on or after the date hereof upon exercise of the US LEC Warrants
assumed by the Company pursuant to the Merger Agreement or upon exercise of any
warrants issued in exchange, substitution or replacement of such US LEC
Warrants.

“Warrant Stockholders” means, collectively and as of any date, the Stockholders
who hold Warrant Shares that are Registrable Common Shares as of such date.

2. Securities Subject to this Agreement.

(a) The Registrable Common Shares held in the name of any Stockholder (or any
permitted assignee of a Stockholder pursuant to Section 15) are the sole
securities entitled to the benefits of this Agreement.

(b) For the purposes of this Agreement, Registrable Common Shares held in the
name of any Stockholder, other than each Management Stockholder, shall cease to
be Registrable Common Shares (and such Stockholder shall cease to have any
registration rights with respect to such securities under this Agreement), and
Registrable Common Shares held by any Management Stockholder shall cease to be
Registrable Common Shares entitled to demand registration rights pursuant to
Section 3 (provided that such Management Stockholder shall thereafter continue
to have piggyback registration rights with respect to such securities pursuant
to Section 4), on the date and to the extent that (i) a Registration Statement
covering such Registrable Common Shares has been declared effective under the
Securities Act and such Registrable Common Shares have been disposed of pursuant
to such effective Registration Statement, (ii) such Registrable Common Shares
have been sold or transferred in accordance with the requirements of Rule 144 or
Rule 145(d), (iii) such Registrable Common Shares have been otherwise
transferred or disposed of, certificates therefor not bearing a legend
restricting further transfer or disposition thereof shall have been delivered by
the Company and, at such time, subsequent transfer or disposition of such
securities shall not require registration of such securities under the
Securities Act, (iv) all Registrable Common Shares then held in the name of such
Stockholder may be sold or transferred by such Stockholder without holding
period, volume or manner of offering limitations under the Securities Act and
the rules and regulations thereunder (assuming for this purpose that all US LEC
Warrants other than those held by Management Stockholders are exercised on a
cashless exercise basis) and such Registrable Common Shares constitute less than
2% of the total number of shares of Common Stock then outstanding, (v) all
Registrable Common Shares then held in the name of such Stockholder may be sold
or transferred by such Stockholder within any three-month period pursuant to
Rule 144 (assuming for this purpose that such Registrable Common Shares are
Restricted Securities that have been held by such Stockholder for at least one
year), or (vi) such Registrable Common Shares have ceased to be outstanding.

(c) Notwithstanding any other provision of this Section 2, Warrant Shares shall
not cease to be Registrable Common Shares until the Stockholder thereof has had
the right to include such Warrant Shares in, and dispose of such Warrant Shares
pursuant to, at least one registration, regardless of whether such Stockholder
elects to include such Warrant

 

-6-



--------------------------------------------------------------------------------

Shares in, or dispose of such Warrant Shares pursuant to, such registration. If
a Stockholder wishes to dispose of Warrant Shares subject to issuance upon the
exercise of US LEC Warrants in an offering pursuant to the exercise of
registration rights under this Agreement, such Stockholder may, at its option,
condition the exercise of such Stockholder’s US LEC Warrants upon the closing
with the underwriters of the sale of such Warrant Shares pursuant to such
offering, in which event such US LEC Warrants shall not be deemed to have been
exercised, and the Persons entitled to receive the Warrant Shares upon the
exercise of such US LEC Warrants shall not be deemed to have received such
Warrant Shares, until immediately prior to the closing of such sale of
securities.

3. Demand Registration Rights.

(a) At any time following the date that is 120 days following the Closing Date,
upon the written request of any Demand Stockholder (the “Initiating Demand
Stockholder”) that the Company effect the registration under the Securities Act
of all or part of such Initiating Demand Stockholder’s Registrable Common Shares
(which written request shall specify the aggregate number of Registrable Common
Shares requested to be registered), the Company shall (i) as soon as reasonably
practicable, but no later than 45 Business Days after its receipt of such
request, file with the SEC a Registration Statement with respect to such
requested registration (or, if the Company shall be legally prohibited from
making such a filing or if financial statements required to be included in such
a filing are not reasonably available, in each case, within 45 Business Days
after its receipt of such request, as soon thereafter as is legally permissible
or as such financial statements are reasonably available) and (ii) within seven
Business Days after its receipt of such request, notify in writing all other
Demand Stockholders and all Warrant Stockholders (collectively, the
“Non-Initiating Stockholders”) of such request and indicate in such notice the
planned initial filing date of such Registration Statement. Subject to reduction
pursuant to Section 5(a), such Registration Statement shall cover the
Registrable Common Shares requested by the Initiating Demand Stockholder to be
registered and such other Registrable Common Shares as the Non-Initiating
Stockholders shall request, by written notice to the Company given no later than
ten Business Days prior to such planned initial filing date, to be registered.

(b) Notwithstanding the provisions of Section 3(a), the Company shall not be
required to take any action pursuant to this Section 3:

(i) if, prior to the date of a request by Mr. Chesonis pursuant to Section 3(a),
the Company shall have effected two registrations pursuant to Section 3(a) at
the request of Mr. Chesonis;

(ii) if, prior to the date of a request by the US LEC Demand Stockholder
pursuant to Section 3(a), the Company shall have effected two registrations
pursuant to Section 3(a) at the request of the US LEC Demand Stockholder;

 

-7-



--------------------------------------------------------------------------------

(iii) if, prior to the date of a request by the Blackstone Stockholder pursuant
to Section 3(a), the Company shall have effected one registration pursuant to
Section 3(a) at the request of the Blackstone Stockholder;

(iv) if, prior to the date of a request by the MDCP Stockholder pursuant to
Section 3(a), the Company shall have effected one registration pursuant to
Section 3(a) at the request of the MDCP Stockholder;

(v) if the Company shall have effected a registration pursuant to Section 3(a)
within the 180-day period immediately preceding the date of such request;

(vi) if the Registrable Common Shares of the Initiating Demand Stockholder which
the Company shall have been requested to register shall have an anticipated
aggregate offering price of less than $20,000,000, as determined in good faith
by the Company at the time of its receipt of a request for registration pursuant
to Section 3(a), unless such registration request is for all remaining
Registrable Common Shares held by such Initiating Demand Stockholder; or

(vii) during the pendency of any Blackout Period;

provided, however, that the Company shall be permitted to satisfy its
obligations under Section 3(a) by amending (to the extent permitted by
applicable law) within 45 days after a written request for registration, any
Registration Statement previously filed by the Company under the Securities Act
so that such Registration Statement (as amended) shall permit the disposition
pursuant to an Underwritten Offering of all of the Registrable Common Shares for
which a demand for registration has been made under Section 3(a). If the Company
shall so amend a previously filed Registration Statement, it shall be deemed to
have effected a registration for purposes of this Section 3.

(c) The Initiating Demand Stockholder delivering a request pursuant to
Section 3(a) may distribute the Registrable Common Shares covered by such demand
only by means of an Underwritten Offering.

(d) Subject to Section 3(e), and notwithstanding the last sentence of
Section 3(b), a registration requested pursuant to this Section 3 shall not be
deemed to be effected for purposes of this Section 3 if (i) the Registration
Statement for such registration has not been declared effective by the SEC or
has not become effective in accordance with the Securities Act and the rules and
regulations thereunder, or (ii) the Initiating Demand Stockholder shall not be
entitled to include in such registration at least 75% of the Registrable Common
Shares that the Initiating Demand Stockholder requested pursuant to Section 3(a)
to be so included in such registration.

(e) The Initiating Demand Stockholder may, at any time prior to the effective
date of the Registration Statement relating to such registration, revoke such
request by providing a written notice to the Company revoking such request. The
Company shall be

 

-8-



--------------------------------------------------------------------------------

deemed to have effected a registration pursuant to Section 3(a) in the case of
any such revocation unless the Initiating Demand Stockholder reimburses the
Company for all Registration Expenses incurred by the Company with respect to
such revoked request. Except as otherwise contemplated by the immediately
preceding sentence, no revocation pursuant to this Section 3(e) shall relieve
the Company of its obligation hereunder to pay the Registration Expenses in
connection with any such request.

(f) Any request or notice furnished by an Initiating Demand Stockholder pursuant
to this Section 3 shall only be effective if signed by the Stockholders holding
a Majority of the Registrable Common Shares held by all of the Stockholders that
collectively constitute such Initiating Demand Stockholder. Any such properly
furnished request or notice shall be binding upon each Stockholder holding
Registrable Common Shares that constitutes a part of such Initiating Demand
Stockholder.

4. Piggy-Back Registration Rights.

(a) If the Company shall propose to file a Registration Statement under the
Securities Act relating to a public offering of Common Stock or other equity
securities (other than in connection with an Excluded Registration) for the
Company’s own account or for the account of any holder or holders of Common
Stock or other securities (including an Initiating Demand Stockholder) pursuant
to the exercise of registration rights (the Person or the Persons, collectively,
for whose account such a Registration Statement is proposed to be filed, the
“Initiating Securityholder”), in each case, on a registration form and in a
manner that would permit the registration of Registrable Common Shares for sale
to the public under the Securities Act, the Company shall (i) give written
notice at least 15 Business Days prior to the filing thereof to each Stockholder
holding Registrable Common Shares, specifying the approximate date on which the
Company proposes to file such Registration Statement and advising such
Stockholder of its right to have any or all of the Registrable Common Shares of
such Stockholder included among the securities to be covered thereby, and
(ii) at the written request of any such Stockholder given to the Company within
ten Business Days after written notice from the Company has been given to the
Stockholder, include among the securities covered by such Registration Statement
the number of Registrable Common Shares which such Stockholder (a “Requesting
Stockholder”) shall have requested be so included (subject, however, to
reduction, in accordance with the applicable provisions of Section 5).
Notwithstanding the foregoing, if the Initiating Securityholder shall be an
Initiating Demand Stockholder that has delivered a written request for
registration pursuant to Section 3(a), the Company shall provide written notice
of the proposed filing of such Registration Statement to all other Demand
Stockholders and the Warrant Stockholders then eligible to registration rights
pursuant to Section 3 in accordance with Section 3(a), rather than this
Section 4(a).

(b) Nothing in this Section 4 shall create any liability on the part of the
Company to any Stockholder holding Registrable Common Shares if for any reason
the Company shall decide not to file, or to delay the filing of, a Registration
Statement proposed to be filed under Section 4(a) or to withdraw such
Registration Statement subsequent to its filing, regardless of any action
whatsoever that a Stockholder may have taken, whether as a result of the
issuance by the Company of any notice hereunder or otherwise, provided, however,
that the Company shall not be relieved of its obligation hereunder to pay the
Registration Expenses in connection with any such filing or proposed filing.

 

-9-



--------------------------------------------------------------------------------

5. Cutbacks.

(a) Offerings by the Demand Stockholders. In connection with any offering
covered by a Registration Statement filed pursuant to Section 3, if the lead
managing underwriters give written notice (a “Cutback Notice”) to the Company
(it being understood that the Company shall as soon as reasonably practicable
deliver copies of any such notice to all Stockholders who have requested to
include Registrable Common Shares in such offering) that, in their reasonable
and good faith opinion, the Registrable Common Shares and other shares of Common
Stock and other securities requested to be included in such offering exceed the
number which can be sold in such offering without being likely to have a
significant adverse effect on the offering price, timing or distribution of the
securities offered or the market for the class of securities offered or for the
Common Stock (an “Adverse Offering Effect”), then the Company shall include in
such offering only the number of Registrable Common Shares and other shares of
Common Stock that, in the good faith opinion of such underwriters, can be
included without having an Adverse Offering Effect. In such event, the
Registrable Common Shares and other shares of Common Stock and other securities
to be included in such offering shall consist of (i) first, all of the
Registrable Common Shares that the Demand Stockholders and Warrant Stockholders
propose to sell pursuant to Section 3 (with any reduction in such number being
allocated among the Demand Stockholders and the Warrant Stockholders pro-rata
based on the number, as of the date of delivery of the first Cutback Notice
delivered to the Stockholders in connection with such offering, of Registrable
Common Shares requested by the Demand Stockholders and the Warrant Stockholders
to be included in such offering) and (ii) second, the number of Registrable
Common Shares that the Other Stockholders propose to sell pursuant to Section 4
that, in the reasonable and good faith opinion of such lead managing
underwriters, can be sold without having an Adverse Offering Effect (with any
reduction in such number being allocated among the Other Stockholders pro-rata
based on the number, as of the date of delivery of the first Cutback Notice
delivered to the Stockholders in connection with such offering, of Registrable
Common Shares requested by the Other Stockholders to be included in such
offering). No other securities shall be included in such offering except to the
extent that, in the reasonable and good faith opinion of such lead managing
underwriters, such securities can be included without having an Adverse Offering
Effect.

(b) Offerings by the Company. Each Stockholder who wishes to include Registrable
Common Shares pursuant to Section 4(a) in any offering covered by a Registration
Statement filed by the Company relating to a public offering of Common Stock or
other equity securities for its own account (other than in connection with an
Excluded Registration) shall have the right to include such Registrable Common
Shares in any such offering only to the extent that the inclusion of such
Registrable Common Shares can be included without having an Adverse Offering
Effect. In connection with the inclusion of Registrable Common Shares pursuant
to Section 4(a) in any such offering by the Company, if the lead managing
underwriter or underwriters in an Underwritten Offering delivers a Cutback
Notice to the Company (it being understood that the Company shall as soon as

 

-10-



--------------------------------------------------------------------------------

reasonably practicable deliver copies of any such notice to all Stockholders who
have requested to include Registrable Common Shares in such offering) or (if the
offering shall not be an Underwritten Offering) the Company delivers a Cutback
Notice to the Stockholders, then the Company shall include in such offering, in
addition to the securities the Company proposes to sell for its own account,
only the aggregate number of Registrable Common Shares that, in the reasonable
and good faith opinion of such lead managing underwriter or underwriters or (if
the offering shall not be an Underwritten Offering) the Company, can be included
without having an Adverse Offering Effect. Such aggregate number of Registrable
Common Shares to be included in such offering shall be allocated pro-rata among
the Stockholders who have requested Registrable Common Shares be so included
based on the number, as of the date of delivery of the first Cutback Notice
delivered to the Stockholders in connection with such offering, of Registrable
Common Shares requested by the Stockholders to be included in such offering. No
other securities shall be included in such offering except to the extent that,
in the reasonable and good faith opinion of such lead managing underwriter or
underwriters or (if the offering shall not be an Underwritten Offering) the
Company, such securities can be included without having an Adverse Offering
Effect.

(c) Other Offerings In connection with any offering described in Section 4(a),
other than an offering covered by a Registration Statement filed pursuant to
Section 3 or an offering by the Company for its own account, if the lead
managing underwriter or underwriters (if the offering shall be an Underwritten
Offering) or the Initiating Securityholder (if the offering shall not be an
Underwritten Offering) delivers a Cutback Notice to the Company (it being
understood that the Company shall as soon as reasonably practicable deliver
copies of any such notice to all Stockholders who have requested to include
Registrable Common Shares in such offering), then the Company shall include in
such offering only the number of Registrable Common Shares and other securities
that, in the good faith opinion of such underwriter or underwriters or (if the
offering shall not be an Underwritten Offering) the Initiating Securityholder,
can be included without having an Adverse Offering Effect. In such event, the
Registrable Common Shares and other securities to be included in such offering
shall consist of (i) first, all of the Other Registrable Securities that the
Initiating Securityholder propose to sell, and (ii) second, all of the
Registrable Common Shares that the Stockholders propose to sell pursuant to
Section 4 that, in the reasonable and good faith opinion of such lead managing
underwriter or underwriters or (if the offering shall not be an Underwritten
Offering) the Initiating Securityholder, can be sold without having an Adverse
Offering Effect (with any reduction in such number being allocated pro-rata
based on the number, as of the date of delivery of the first Cutback Notice
delivered to the Stockholders, of Registrable Common Shares requested by the
Stockholders to be included in such offering). No other securities shall be
included in such offering except to the extent that, in the reasonable and good
faith opinion of such lead managing underwriter or underwriters or (if the
offering shall not be an Underwritten Offering) the Company, such securities can
be included without having an Adverse Offering Effect.

(d) Existing Registration Rights. Notwithstanding any provision of this
Agreement, to the extent that any holder of Other Registrable Securities as of
the date of this Agreement shall have rights with respect to any offering that
are inconsistent with the rights of the Stockholders pursuant to this Agreement
with respect to such offering, the rights of the

 

-11-



--------------------------------------------------------------------------------

Stockholders under this Agreement shall be modified so that the rights of the
Stockholders under this Agreement with respect to such offering shall not be
inconsistent with the rights of such holder of Other Registrable Securities with
respect to such offering.

6. Selection of Underwriters.

(a) In connection with any Registration Statement filed pursuant to Section 3,
the Initiating Demand Stockholder shall have the right to select a lead managing
underwriter or underwriters to administer such offering, which lead managing
underwriter or underwriters shall be reasonably satisfactory to the Company;
provided, however, that the Company shall have the right to select a co-managing
underwriter or underwriters for such offering, which co-managing underwriter or
underwriters shall be reasonably satisfactory to the Initiating Demand
Stockholder.

(b) Any selection or determination made by an Initiating Demand Stockholder
pursuant to Section 6(a) shall only be effective if signed by the Stockholders
holding a Majority of the Registrable Common Shares held by all of the
Stockholders that collectively constitute such Initiating Demand Stockholder.
Any such properly made selection or determination shall be binding upon each
Stockholder holding Registrable Common Shares that constitutes a part of such
Initiating Demand Stockholder.

7. Blackout Periods; Holdback.

(a) If the Company determines that the registration and distribution of
Registrable Common Shares (i) would materially impede, delay, interfere with or
otherwise adversely affect any pending financing, registration of securities by
the Company in a primary offering for its own account, acquisition, corporate
reorganization, debt restructuring or other significant transaction involving
the Company or (ii) would require disclosure of non-public material information
that the Company has a bona fide business purpose for preserving as
confidential, as determined by the Company’s Board of Directors in good faith,
the Company shall be entitled to defer the filing or effectiveness of a
Registration Statement, or to suspend the use of an effective Registration
Statement, for the shortest period of time reasonably required (each such
period, a “Blackout Period”); provided that the Company shall not be entitled to
obtain deferrals or suspensions under (x) clause (i) of this Section 7(a), for
more than an aggregate of 120 days in any 12-month period or (y) clause (ii) of
this Section 7(a), for more than 30 days on any one occasion, on more than two
occasions in any 12-month period or for more than an aggregate of 60 days in any
12-month period. The Company shall notify each Stockholder of the expiration or
earlier termination of a Blackout Period and, as soon as reasonably practicable
after such expiration or termination, shall amend or supplement any effective
Registration Statement to the extent necessary to permit the Stockholders to
resume use thereof in connection with the offer and sale of their Registrable
Common Shares in accordance with applicable law.

(b) In the case of an Underwritten Offering of securities of the Company, each
Stockholder agrees, if requested in writing by the lead managing underwriter of
such Underwritten Offering, that it shall not effect any public sale or public
distribution (but

 

-12-



--------------------------------------------------------------------------------

excluding any sales made in accordance with (i) Rule 144 and Rule 145(d), in
each case, to the extent applicable to such sales, and (ii) the volume
limitations of Rule 144(e), regardless of whether applicable to such sales) of
any Registrable Common Shares or Similar Securities held by such Stockholder
during the period beginning seven days before, and ending 90 days (or such
shorter period as may be permitted by such lead managing underwriter) after, the
effective date of the Registration Statement filed in connection with such
registration, except for Registrable Common Shares included in such
registration. If requested by such managing underwriter, each Stockholder shall
enter, and shall use commercially reasonable efforts to ensure that all
Affiliates of such Stockholder holding Registrable Common Shares or Similar
Securities enter, into a lock-up agreement with the applicable underwriters that
is consistent with the agreement in the preceding sentence.

(c) Notwithstanding any provision of Section 7(a) or 7(b) to the contrary, the
cumulative period of any Blackout Periods pursuant to Section 7(a) and of any
holdbacks pursuant to Section 7(b) shall not exceed, in the aggregate, 120 days
in any 12-month period.

(d) In the case of any Underwritten Offering of Registrable Common Shares
initiated by a Demand Stockholder pursuant to Section 3(a), the Company agrees,
if requested in writing by the lead managing underwriters of such Underwritten
Offering, not to effect (or register for sale) any public sale or distribution
of any securities that are Similar Securities for the Company’s own account
during the period beginning seven days before, and ending 90 days (or such
lesser period as may be permitted by such lead managing underwriter) after, the
effective date of the Registration Statement filed in connection with such
registration, except for securities of the Company to be offered for the
Company’s account in such Underwritten Offering. Notwithstanding the foregoing,
the Company may effect a public sale or distribution of Common Stock and other
securities that are Similar Securities for the Company’s own account during the
period described above (i) pursuant to registrations on Forms S-4 or S-8 or any
successor registration forms, (ii) as part of any registration of securities for
offering and sale to employees, directors or consultants of the Company pursuant
to any stock plan or other benefit plan arrangement or (iii) in an amount that
shall not exceed the volume limitations set forth in Rule 144(e)(1). The Company
agrees to use commercially reasonable efforts to obtain from directors or
executive officers of the Company who holds Common Stock or other securities
that are Similar Securities an agreement not to effect any public sale or
distribution of such Similar Securities (other than any sale under Rule 144 or
Rule 145(d)) for the account of such director or executive officer during any
period referred to in this Section 7(d), except as part of any Underwritten
Offering contemplated in this Section 7(d).

8. Registration Procedures. In connection with the registration obligations of
the Company under Sections 3 and 4, the Company shall:

(a) prepare and file with the SEC a Registration Statement with respect to such
Registrable Common Shares on any registration form adopted by the SEC for which
the Company then qualifies or which counsel for the Company shall deem
appropriate, and which form shall be available for the sale of the Registrable
Common Shares in accordance with the intended methods of distribution thereof,
and use commercially reasonable efforts to

 

-13-



--------------------------------------------------------------------------------

cause such Registration Statement to become and remain effective; provided that,
at least five Business Days prior to filing a Registration Statement or
Prospectus or any amendment or supplement thereto, the Company shall furnish to
a single counsel selected by (x) Stockholders holding a Majority of the
Registrable Common Shares being registered on behalf of the Initiating Demand
Stockholder, in the case of a registration pursuant to Section 3(a), or
(y) Stockholders holding a Majority of the Registrable Common Shares being
registered on behalf of all Stockholders, in the case of a registration made
pursuant to Section 4(a) by a Person other than an Initiating Demand
Stockholder, copies of such Registration Statement or Prospectus (or amendment
or supplement) as proposed to be filed (including, upon the request of such
counsel, documents to be incorporated by reference therein), which documents
shall be subject to the reasonable review and comments of such counsel and the
Stockholders holding the Registrable Common Shares included or to be included in
such Registration Statement during such five-Business-Day period;

(b) prepare and file with the SEC amendments and post-effective amendments to
such Registration Statement and such amendments and supplements to the
Prospectus used in connection therewith as may be necessary to maintain the
effectiveness of such registration or as may be required by the rules,
regulations or instructions applicable to the registration form utilized by the
Company or by the Securities Act or rules and regulations thereunder necessary
to keep such Registration Statement effective until the earlier of (i) the date
on which the Registrable Common Shares covered by such Registration Statement
cease to be Registrable Common Shares or have been sold or withdrawn and
(ii) subject to Sections 8(e) and 8(k), in the case of a Registration Statement
filed pursuant to Section 3, for at least 120 days plus such longer period (not
to exceed 90 days after the 120th day) as, in the opinion of counsel for the
underwriter or underwriters of such Underwritten Offering, is required by law
for the delivery of a Prospectus in connection with the sale of Registrable
Common Shares by an underwriter or dealer, and cause the Prospectus as so
amended and supplemented to be filed pursuant to Rule 424 under the Securities
Act, and otherwise use reasonable best efforts to comply with the provisions of
the Securities Act with respect to the disposition of all securities covered by
such Registration Statement until such time as is specified in clause (i) or
(ii) above, as the case may be;

(c) furnish to each Stockholder holding such Registrable Common Shares such
number of copies of such Registration Statement and of each amendment and
post-effective amendment thereto, any Prospectus or Prospectus supplement and
such other documents as such Stockholder may reasonably request in order to
facilitate the disposition of the Registrable Common Shares by such Stockholder
(the Company hereby consenting to the use (subject to the limitations set forth
in Section 9(b)) of the Prospectus or any amendment or supplement thereto in
connection with such disposition);

(d) use commercially reasonable efforts to register or qualify such Registrable
Common Shares covered by such Registration Statement under such other securities
or blue sky laws of such jurisdictions as each Stockholder shall reasonably
request, and to do any and all other acts and things which may be reasonably
necessary to enable such Stockholder to consummate the disposition in such
jurisdictions of the Registrable Common Shares held by such Stockholder, except
that the Company shall not be required for any such

 

-14-



--------------------------------------------------------------------------------

purpose to qualify generally to do business as a foreign corporation in any
jurisdiction where, but for the requirements of this Section 8(d), it would not
be obligated to be so qualified, to subject itself to taxation in any such
jurisdiction, or to consent to general service of process in any such
jurisdiction;

(e) promptly notify each Stockholder holding any such Registrable Common Shares
covered by such Registration Statement, at any time when a Prospectus relating
thereto is required to be delivered under the Securities Act within the
applicable period referred to in Section 8(b), that the Company has become aware
that the Prospectus included in such Registration Statement, as then in effect,
includes an untrue statement of material fact or omits to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading in the light of the circumstances then existing (the period during
which the Stockholders are required in such case pursuant to Section 9(b) to
refrain from effecting public sales or distributions of Registrable Common
Shares referred to herein as a “Section 8(e) Period”), and prepare and furnish
to such Stockholder, as soon as reasonably practicable, without charge to such
Stockholder, a reasonable number of copies of an amendment to such Registration
Statement or supplement to such related Prospectus as may be necessary so that,
as thereafter delivered to the purchasers of such Registrable Common Shares,
such Prospectus shall not include an untrue statement of a material fact or omit
to state a material fact required to be stated therein or necessary to make the
statements therein not misleading in the light of the circumstances then
existing; provided that if the Company gives such notice, the Company shall
extend the period during which such Registration Statement shall be maintained
effective as provided in Section 8(b) by the number of days in the Section 8(e)
Period;

(f) promptly notify each Stockholder holding Registrable Common Shares covered
by such Registration Statement at any time:

(i) when the Prospectus or any Prospectus supplement or post-effective amendment
has been filed and, with respect to the Registration Statement or any
post-effective amendment, when the Registration Statement or such post-effective
amendment has become effective;

(ii) of the issuance by the SEC of any stop order of which the Company is aware
suspending the effectiveness of the Registration Statement or any order
preventing the use of a related Prospectus, or the initiation of any proceedings
for such purposes; and

(iii) of the receipt of the Company of any written notification of the
suspension of the qualification of any of the Registrable Common Shares for sale
in any jurisdiction or the initiation of any proceeding for such purpose;

(g) make available to its stockholders, as soon as reasonably practicable, an
earnings statement that shall satisfy the provisions of Section 11(a) of the
Securities Act, provided that the Company shall be deemed to have complied with
this Section 8(g) if it has complied with Rule 158 under the Securities Act;

 

-15-



--------------------------------------------------------------------------------

(h) if the registration involves an Underwritten Offering, enter into a
customary underwriting agreement and in connection therewith:

(i) make such representations and warranties to the underwriters in form and, to
the extent possible, substance and scope as are customarily made by issuers to
underwriters in comparable Underwritten Offerings;

(ii) use commercially reasonable efforts to obtain opinions of counsel to the
Company (in form, scope and substance reasonably satisfactory to the managing
underwriters), addressed to the underwriters, and covering the matters
customarily covered in opinions requested in comparable Underwritten Offerings;

(iii) use commercially reasonable efforts to obtain “cold comfort” letters and
bring-downs thereof from the Company’s independent registered public accounting
firm addressed to the underwriters, such letters to be in customary form and
covering matters of the type customarily covered in “cold comfort” letters by
independent registered public accounting firms in connection with Underwritten
Offerings; and

(iv) deliver such documents and certificates as may be reasonably requested by
the managing underwriters to evidence compliance with any customary conditions
contained in the underwriting agreement;

(i) cooperate with the Stockholders holding Registrable Common Shares covered by
such Registration Statement and the managing underwriter or underwriters or
agents, if any, to facilitate the timely preparation and delivery of
certificates (not bearing any restrictive legends) representing the securities
to be sold under such Registration Statement, and enable such securities to be
in such denominations and registered in such names as the managing underwriter
or underwriters or agents, if any, or such Stockholders, may request;

(j) if reasonably requested by the managing underwriter or underwriters or a
Stockholder holding Registrable Common Shares being sold in connection with an
Underwritten Offering, incorporate in a Prospectus supplement or post-effective
amendment to the Registration Statement such information as the managing
underwriters and the Stockholders holding a Majority of the Registrable Common
Shares being sold by all Stockholders agree should be included therein relating
to the plan of distribution with respect to such Registrable Common Shares,
including information with respect to the amount of Registrable Common Shares
being sold to such underwriters, the purchase price being paid therefor by such
underwriters and any other terms of the Underwritten Offering of the Registrable
Common Shares to be sold in such offering and make all required filings of such
Prospectus supplement or post-effective amendment upon being notified of the
matters to be incorporated in such Prospectus supplement or post-effective
amendment;

(k) in the event of the issuance of any stop order of which the Company is aware
suspending the effectiveness of the Registration Statement, or of any order
suspending or preventing the use of any related Prospectus or suspending the
qualification of any Registrable Common Shares included in the Registration
Statement for sale in any

 

-16-



--------------------------------------------------------------------------------

jurisdiction, use commercially reasonable efforts to obtain at the earliest
practicable time the withdrawal of such stop order or other order (the period
between the issuance and withdrawal of any stop order or other order referred to
herein as a “Section 8(k) Period”); provided that the Company shall extend the
period during which such Registration Statement will be maintained effective as
provided in Section 8(b) by the number of days in the Section 8(k) Period;

(l) use reasonable best efforts to cause all Common Stock covered by such
Registration Statement to be listed on any securities exchange on which the
Common Stock is then listed, if the Common Stock covered by such Registration
Statement is not already so listed and if such listing is then permitted under
the rules of such securities exchange;

(m) in the case of an Underwritten Offering, cause the senior executive officers
of the Company to participate in the customary “road show” presentations that
may be reasonably requested by the lead managing underwriter in any such
Underwritten Offering and otherwise to cooperate with and participate in
customary selling efforts related thereto;

(n) not later than the effective date of the applicable Registration Statement,
provide a CUSIP number for all Registrable Common Shares and, unless such
Registrable Common Shares shall be registered in book-entry form, provide the
applicable transfer agent and registrar for such Registrable Common Shares with
printed certificates for the Registrable Common Shares, which certificates shall
be in a form eligible for deposit with The Depository Trust Company;

(o) provide and cause to be maintained a transfer agent and registrar for all
Registrable Common Shares covered by the applicable Registration Statement from
and after a date not later than the effective date of such Registration
Statement; and

(p) make available upon reasonable notice at reasonable times and for reasonable
periods for inspection by one representative appointed by (x) the Stockholders
holding a Majority of the Registrable Common Shares being registered on behalf
of the Initiating Demand Stockholder, in the case of a registration pursuant to
Section 3(a), or (y) Stockholders holding a Majority of the Registrable Common
Shares being registered on behalf of all Stockholders, in the case of a
registration made pursuant to Section 4(a) by a Person other than an Initiating
Demand Stockholder, by any managing underwriter or underwriters participating in
any Underwritten Offering to be effected pursuant to such Registration
Statement, and by any attorney, accountant or other agent retained by such
Stockholders or any such managing underwriter, all pertinent financial and other
records, pertinent corporate documents and properties of the Company, and cause
all of the Company’s officers, directors and employees and the independent
registered public accounting firm that has certified the Company’s financial
statements to make themselves available during normal business hours to discuss
the business of the Company and to supply all information reasonably requested
by any such Stockholders or managing underwriter or agent thereof in connection
with such Registration Statement as shall be necessary to enable such Persons to
exercise their due diligence responsibility (subject to the entry by each Person
referred to in this Section 8(p) into customary confidentiality agreements in a
form reasonably acceptable to the Company).

 

-17-



--------------------------------------------------------------------------------

9. Agreements of Stockholders.

(a) As a condition to the Company’s obligation under this Agreement to cause
Registrable Common Shares of any Stockholder to be included in a Registration
Statement, such Stockholder shall timely provide the Company with all of the
information required to be provided in the Registration Statement with respect
to such Stockholder pursuant to Items 507 and 508 (or any successor Items) of
Regulation S-K under the Securities Act and such other information as otherwise
may reasonably be requested by the Company in connection with the Registration
Statement.

(b) Each Stockholder shall comply with the prospectus delivery requirements of
the Securities Act in connection with the offer and sale of Registrable Common
Shares made by such Stockholder pursuant to any Registration Statement. Upon
receipt of any notice from the Company of the occurrence of any event of the
kind described in Section 8(e) or Section 8(k), each Stockholder holding
Registrable Common Shares shall forthwith discontinue the disposition of
Registrable Common Shares pursuant to the Prospectus or Registration Statement
covering such Registrable Common Shares until such Stockholder’s receipt of the
copies of the supplemented or amended Prospectus contemplated by Section 8(e) or
the withdrawal of any stop order or other order referred to in Section 8(k),
and, if so directed by the Company, shall deliver to the Company all copies,
other than permanent file copies then in such Stockholder’s possession, of the
Prospectus covering such Registrable Common Shares at the time of receipt of
such notice.

(c) To the extent required by the Securities Act or rules or regulations
thereunder, as reasonably determined by the Company, a Stockholder shall consent
to disclosure in any Registration Statement to the effect that such Stockholder
is or may be deemed to be an underwriter for purposes of the Securities Act in
connection with the offering of Registrable Common Shares of such Stockholder
included in such Registration Statement.

(d) Each Stockholder shall comply with Regulation M under the Exchange Act in
connection with the offer and sale of Registrable Common Shares made by such
Stockholder pursuant to any Registration Statement. Each Stockholder shall
provide the Company with such information about such Stockholder’s offer and
sale of Registrable Common Shares pursuant to any Registration Statement as the
Company shall reasonably request to enable the Company and its Affiliates to
comply with Regulation M under the Exchange Act in connection with any such
offer and sale.

10. Registration Expenses. The Company shall pay all Registration Expenses in
connection with all registrations pursuant to this Agreement to the extent
provided herein. In connection with all such registrations, each Stockholder
shall pay all underwriting discounts and fees, brokerage and sales commissions,
and transfer and documentary stamp taxes, if any, relating to the sale or
disposition of such Stockholder’s Registrable Common Shares pursuant to the
Registration Statement, and, except as provided in clause (g) of the definition
of Registration Expenses, all fees and expenses of counsel to such Stockholder.

 

-18-



--------------------------------------------------------------------------------

11. Indemnification; Contribution.

(a) The Company shall indemnify and hold harmless, to the fullest extent
permitted by law, each Stockholder in any offering or sale of Registrable Common
Shares pursuant to this Agreement, each Person, if any, who participates as an
underwriter in any such offering and sale of Registrable Common Shares, and each
Person, if any, who controls such Stockholder or such underwriter within the
meaning of Section 15 of the Securities Act or Section 20 of the Exchange Act
and their respective directors, trustees, officers, partners, agents, employees
and affiliates against all losses, claims, damages, liabilities and expenses
(including reasonable attorneys’ fees, disbursements and expenses, as incurred,
and any amounts paid in any settlement effected with the Company’s consent,
which consent shall not be unreasonably withheld or delayed) (collectively,
“Losses”) incurred by such party pursuant to any actual or threatened action,
suit, proceeding or investigation arising out of or based upon: (i) any untrue
or alleged untrue statement of a material fact contained in, or any omission or
alleged omission of a material fact required to be stated in, the Registration
Statement, Prospectus or preliminary Prospectus or any amendment or supplement
to any of the foregoing, any Issuer Free Writing Prospectus or any “issuer
information” filed or required to be filed pursuant to Rule 433(d) under the
Securities Act, or necessary to make the statements therein (in the case of a
Prospectus, a preliminary Prospectus, an Issuer Free Writing Prospectus or
“issuer information,” in the light of the circumstances then existing) not
misleading, except in each case insofar as such statements or omissions arise
out of or are based upon (A) any such untrue statement or alleged untrue
statement or omission or alleged omission made in reliance on and in conformity
with information with respect to such Stockholder furnished in writing to the
Company by such Stockholder or its counsel expressly for use therein, (B) the
use of any Prospectus, Issuer Free Writing Prospectus or “issuer information”
after such time as the obligation of the Company to keep effective the
Registration Statement of which such Prospectus forms a part has expired or
(C) the use of any Prospectus, Issuer Free Writing Prospectus or “issuer
information” after such time as the Company has advised the Stockholders that
the filing of an amendment or supplement thereto is required, except such
Prospectus, Issuer Free Writing Prospectus or “issuer information” as so amended
or supplemented; or (ii) any violation by the Company of any other federal or
state securities laws or regulations applicable to the Company and relating to
action required of or inaction by the Company in connection with any such
registration. Notwithstanding the foregoing provisions of this Section 8(a), the
Company shall not be liable to any such Stockholder or underwriter or to any
other indemnified party under the indemnity agreement in this Section 8(a) for
any Losses that arise out of or are based upon an untrue statement or alleged
untrue statement or omission or alleged omission made in any Prospectus if
either: (i) (A) such Stockholder or underwriter failed to send or deliver a copy
of the Prospectus with or prior to the delivery of written confirmation of the
sale of Registrable Common Shares by such Stockholder or underwriter to the
Person asserting the claim from which such Losses arise and (B) the Prospectus
would have corrected such untrue statement or alleged untrue statement or such
omission or alleged omission; or (ii) (A) such untrue statement or alleged
untrue statement or omission or alleged omission is corrected in an amendment or

 

-19-



--------------------------------------------------------------------------------

supplement to the Prospectus and (B) having previously been furnished by or on
behalf of the Company with copies of the Prospectus as so amended or
supplemented as required hereunder, such Stockholder or underwriter thereafter
fails to deliver such Prospectus, as so amended or supplemented, with or prior
to the delivery of written confirmation of the sale of Registrable Common Shares
by such Stockholder or underwriter to the Person asserting the claim from which
such Losses arise. Such rights to indemnity and reimbursement of expenses shall
survive the transfer of the Registrable Common Shares by such indemnified party.

(b) In connection with any Registration Statement filed pursuant to this
Agreement, each Stockholder holding Registrable Common Shares to be covered
thereby shall, severally and not jointly with any other Stockholders, indemnify
and hold harmless, to the fullest extent permitted by law, the Company, each
Person, if any, who participates as an underwriter in any such offering and sale
of Registrable Common Shares and each Person, if any, who controls the Company
or such underwriter within the meaning of Section 15 of the Securities Act or
Section 20 of the Exchange Act, and their respective directors, trustees,
officers, partners, agents, employees and affiliates, against all Losses
incurred by such party pursuant to any actual action, suit, proceeding or
investigation arising out of or based upon any untrue or alleged untrue
statement of a material fact contained in, or any omission or alleged omission
of a material fact required to be stated in, the Registration Statement,
Prospectus or preliminary Prospectus or any amendment or supplement to any of
the foregoing, any Issuer Free Writing Prospectus or “issuer information” filed
or required to be filed pursuant to Rule 433(d) under the Securities Act, or
necessary to make the statements therein (in case of a Prospectus, preliminary
Prospectus or Issuer Free Writing Prospectus, in the light of the circumstances
then existing) not misleading, but only to the extent that any such untrue
statement or omission is made in reliance on and in conformity with information
with respect to such Stockholder furnished in writing to the Company by such
Stockholder or its counsel specifically for use therein; provided, however, that
no Stockholder shall be required to indemnify the Company or any other
indemnified party under this Section 11(b) with respect to any amount in excess
of the amount of the total net proceeds received by such Stockholder from sales
of the Registrable Common Shares of such Stockholder under such Registration
Statement.

(c) Any Person entitled to indemnification hereunder agrees to give prompt
written notice to the indemnifying party after the receipt by such indemnified
party of any written notice of the commencement of any action, suit, proceeding
or investigation or threat thereof made in writing for which such indemnified
party may claim indemnification or contribution pursuant to this Agreement,
provided that failure to give such notification shall not affect the obligations
of the indemnifying party pursuant to this Section 11 except to the extent the
indemnifying party shall have been actually and materially prejudiced as a
result of such failure. In case any such action shall be brought against any
indemnified party and it shall notify the indemnifying party of the commencement
thereof, the indemnifying party shall be entitled to participate therein and, to
the extent that it shall wish, jointly with any other indemnifying party
similarly notified, to assume the defense thereof, with counsel reasonably
satisfactory to such indemnified party, and after notice from the indemnifying
party to such indemnified party of its election so to assume the defense
thereof, the

 

-20-



--------------------------------------------------------------------------------

indemnifying party shall not be liable to such indemnified party for any legal
expenses of other counsel or any other expenses, in each case subsequently
incurred by such indemnified party, in connection with the defense thereof other
than reasonable costs of investigation, unless in the reasonable judgment of any
indemnified party, based on the opinion of counsel, a conflict of interest is
likely to exist between the indemnifying party and such indemnified party and
any other of such indemnified parties with respect to such claim, in which event
the indemnifying party shall not be liable for the fees and expenses of (i) more
than one counsel for all Stockholders holding Registrable Common Shares who are
indemnified parties, selected by the Stockholders holding a Majority of the
Registrable Common Shares held by all Stockholders who are indemnified parties
(which selection shall be reasonably satisfactory to the Company), (ii) more
than one counsel for the underwriters in an Underwritten Offering or (iii) more
than one counsel for the Company, in each case in connection with any one action
or separate but similar or related actions. An indemnifying party who is not
entitled to, or elects not to, assume the defense of a claim shall not be
obligated to pay the fees and expenses of more than one counsel for all parties
indemnified by such indemnifying party with respect to such claim, unless in the
reasonable judgment of any indemnified party, based on the opinion of counsel, a
conflict of interest is likely to exist between an indemnified party and any
other of such indemnified parties with respect to such claim, in which event the
indemnifying party shall be obligated to pay the fees and expenses of such
additional counsel, provided that the indemnifying party shall not be liable for
the fees and expenses of (i) more than one counsel for all Stockholders holding
Registrable Common Shares who are indemnified parties, selected by the
Stockholders holding a Majority of the Registrable Common Shares who are
indemnified parties (which selection shall be reasonably satisfactory to the
Company), (ii) more than one counsel for the underwriters in an Underwritten
Offering or (iii) more than one counsel for the Company, in each case in
connection with any one action or separate but similar or related actions. No
indemnifying party, in defense of any such action, suit, proceeding or
investigation, shall, except with the consent of each indemnified party, consent
to the entry of any judgment or entry into any settlement which does not include
as an unconditional term thereof the giving by the claimant or plaintiff to such
indemnified party of a release from all liability in respect to such action,
suit, proceeding or investigation to the extent such liability is covered by the
indemnity obligations set forth in this Section 11. No indemnified party shall
consent to entry of any judgment or entry into any settlement without the
consent of each indemnifying party.

(d) If the indemnification from the indemnifying party provided for in this
Section 11 is unavailable to an indemnified party hereunder in respect of any
Losses, then the indemnifying party, in lieu of indemnifying such indemnified
party, shall contribute to the amount paid or payable by such indemnified party
as a result of such Losses in such proportion as is appropriate to reflect the
relative fault of the indemnifying party and indemnified party in connection
with the actions which resulted in such Losses, as well as any other relevant
equitable considerations; provided, however, that no Stockholder shall be
required to contribute any amount in excess of the amount of the total net
proceeds received by such Stockholder from sales of the Registrable Common
Shares of the Stockholder under the applicable Registration Statement. The
relative fault of such indemnifying party and indemnified party shall be
determined by reference to, among other things, whether any action in question,
including any untrue statement or alleged untrue statement of a material

 

-21-



--------------------------------------------------------------------------------

fact or omission or alleged omission to state a material fact, has been made by,
or relates to information supplied by, such indemnifying party or indemnified
party, and the parties’ relative intent, knowledge, access to information and
opportunity to correct or prevent such action. The amount paid or payable by a
party as a result of the Losses referred to above shall be deemed to include,
subject to the limitations set forth in Section 11(c), any legal or other fees
and expenses reasonably incurred by such indemnified party in connection with
any investigation or proceeding. No Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the Securities Act)
shall be entitled to contribution from any Person who was not guilty of such
fraudulent misrepresentation. The parties agree that it would not be just and
equitable if contribution pursuant to this Section 11(d) were determined by pro
rata allocation or by any other method of allocation that does not take into
account the consideration referred to in this Section 11(d). If indemnification
is available under this Section 11, the indemnifying parties shall indemnify
each indemnified party to the full extent provided in Section 11(a) or 11(b), as
the case may be, without regard to the relative fault of such indemnifying
parties or indemnified party or any other equitable consideration provided for
in this Section 11(d).

(e) The provisions of this Section 11 shall be in addition to any liability
which any indemnifying party may have to any indemnified party and shall survive
the termination of this Agreement.

(f) The indemnification and contribution required by this Section 11 shall be
made by periodic payments of the amount thereof during the course of any action,
suit, proceeding or investigation, as and when invoices are received or Losses
are incurred.

12. Participation in Underwritten Offerings. No Stockholder holding Registrable
Common Shares may participate in any Underwritten Offering pursuant to this
Agreement unless such Stockholder (i) agrees to sell such Stockholder’s
Registrable Common Shares on the basis provided in any underwriting arrangements
approved by the Company, which approval shall not be unreasonably withheld,
conditioned or delayed, and (ii) completes and executes all questionnaires,
powers of attorney, custody agreements, indemnities, underwriting agreements and
other documents reasonably required under the terms of such underwriting
arrangements.

13. Reports Under the Exchange Act. For so long as any Registrable Common Shares
remain outstanding and the Company is required under the Exchange Act and rules
and regulations thereunder to file with the SEC reports pursuant to Section 13
or 15(a) of the Exchange Act, the Company shall use reasonable best efforts to
file such reports with the SEC in a timely manner.

14. No Inconsistent Agreements. The Company shall not after the date of this
Agreement enter into any agreement which is inconsistent with the rights granted
pursuant to this Agreement to the Stockholders holding Registrable Common
Shares. The Stockholders agree for purposes of this Section 14 that a
registration rights agreement in customary form relating to a Rule 144A Resale
Shelf Registration shall not be deemed inconsistent with the rights of the
Stockholders hereunder.

 

-22-



--------------------------------------------------------------------------------

15. Assignment of Registration Rights.

(a) The right to cause the Company to register Registrable Common Shares
pursuant to this Agreement may be assigned (but only with all related
obligations hereunder) by any Stockholder holding Registrable Common Shares as
of the date of this Agreement only in connection with a transfer of such
Registrable Common Shares to a Person that is (i) an Affiliate of such
Stockholder, (ii) if such Stockholder is a natural person, the heir or legal
representative of such Stockholder, the executor or administrator of such
Stockholder’s estate, or an inter vivos trust for the benefit of such
Stockholder or such Stockholder’s spouse or lineal descendants, or (iii) a
partner, member or shareholder of such Stockholder, provided that such transfer
is effected in accordance with the terms of the partnership agreement or other
organizational document of such Stockholder and is made for no consideration;
provided, that, in each case, as a condition to the effectiveness of any such
assignment, such Person shall be required to execute a counterpart of this
Agreement. Upon such Person’s execution of such counterpart, such Person shall
be a Stockholder under this Agreement and shall be entitled to the benefits of,
and shall be subject to the restrictions contained in, this Agreement, as
amended from time to time, that are applicable hereunder to the Stockholder from
whom such rights hereunder were assigned. From and after the date of any such
effective assignment, the term “Stockholders” as used herein shall also refer to
such Person.

(b) In connection with any merger, consolidation, reorganization or similar
transaction involving the Company (i) in which the Company is not the surviving
corporation or entity or (ii) which results in the Company becoming the
wholly-owned subsidiary of another corporation or other entity, effective
provisions shall be made in the instruments pursuant to which such transaction
shall be consummated so that the surviving corporation (in the case of a
transaction of the type specified in clause (i)) or the entity which becomes the
wholly-owned parent of the Company (in the case of a transaction of the type
specified in clause (ii)) shall expressly assume the obligations of the Company
hereunder effective upon the consummation of such transaction. In such event,
all references herein to the Company shall thereafter be references to the
assuming entity and all references to the Common Stock shall thereafter be
references to the class of equity securities (if any) of the assuming entity
issued to all holders of the Common Stock as consideration pursuant to such
transaction.

16. Binding Effect; Benefit. This Agreement shall inure to the benefit of and be
binding upon the parties hereto, any Stockholder and any successor, permitted
assign, heir and legal representative thereof; provided, however, that, except
as provided in Section 15, this Agreement and the provisions of this Agreement
that are for the benefit of the Stockholders shall not be assignable by any
Stockholder, and any such purported assignment shall be null and void. Except to
the extent provided in Section 11, nothing in this Agreement, expressed or
implied, is intended to confer upon any Person other than the Company, the
Stockholders and their respective successors, permitted assigns, heirs and legal
representatives any rights, remedies, obligations or liabilities under or by
reason of this Agreement. No purchaser of Registrable Common Shares from a
Stockholder shall be deemed to be a successor or assignee of such Stockholder
merely by reason of such purchase.

 

-23-



--------------------------------------------------------------------------------

17. Amendments and Waivers.

(a) The provisions of this Agreement, including the provisions of this sentence,
may not be amended, modified or supplemented, and waivers or consents to
departures from the provisions hereof (each such amendment, modification,
supplement, waiver or consent, an “Amendment”) may not be given, unless the
Company consents thereto and has obtained the written consent thereto of
Stockholders holding a Majority of the Registrable Common Shares; provided that,
if any Amendment would adversely affect any Demand Stockholder, then such
Amendment shall also require the written consent of such Demand Stockholder; and
provided further that, if any Amendment would materially and adversely affect
any Stockholder other than the Demand Stockholders disproportionately relative
to any other Stockholder or Stockholders, then such Amendment shall also require
the written consent of the Stockholders other than the Demand Stockholders
holding a Majority of the Registrable Common Shares held by all such
Stockholders so disproportionately affected.

(b) Notwithstanding the foregoing, an Amendment with respect to a matter that
relates exclusively to the rights of Stockholders holding Registrable Common
Shares whose securities are being included in a Registration Statement, but only
to the extent that such rights (i) relate exclusively to the distribution of
Registrable Common Shares pursuant to such Registration Statement and (ii) do
not directly or indirectly affect the rights of other Stockholders holding
Registrable Common Shares, shall be effective if consented to by Stockholders
holding at least a Majority of the Registrable Common Shares being included in
such Registration Statement; provided that, if any such Amendment would
adversely affect any Stockholder disproportionately relative to any other
Stockholder or Stockholders, then such Amendment shall also require the written
consent of such Stockholder.

(c) Any written consent given by a Demand Stockholder pursuant to Section 17(a)
shall only be effective if signed by the Stockholders holding a Majority of the
Registrable Common Shares held by all of the Stockholders that collectively
constitute such Demand Stockholder, and any such properly given written consent
shall be binding upon each Stockholder holding Registrable Common Shares that
constitutes a part of such Demand Stockholder. Each Stockholder from time to
time shall be bound by any Amendment effected pursuant to this Section 17,
whether or not any notice, writing or marking indicating such Amendment appears
on the Registrable Common Shares or is delivered to such Stockholder.

18. Notices. All notices, demands, requests, consents or other communications to
be given or delivered under or by reason of the provisions of this Agreement
shall be in writing and shall be deemed to have been given when (i) delivered
personally to the recipient, (ii) sent by confirmed facsimile or confirmed
electronic mail transmission before 5:00 p.m. New York City time on a Business
Day, and otherwise on the next Business Day, or (iii) one Business Day after
being sent to the recipient by reputable overnight courier service (charges
prepaid). Such notices, demands, requests, consents and other communications
shall be sent (i) if to the Company, to: PAETEC Holding Corp., One PaeTec Plaza,
600 Willowbrook

 

-24-



--------------------------------------------------------------------------------

Office Park, Fairport, New York 14450, Facsimile No. 585-340-2563, Attn: General
Counsel, or to such other address as the Company shall designate in writing to
the Stockholders from time to time, and (ii) if to any Stockholder, to such
Stockholder at the address of such Stockholder set forth on the signature pages
hereto, or to such other address of any Stockholder as such Stockholder shall
designate in writing to the Company from time to time.

19. Interpretation. The headings contained in this Agreement are for convenience
only and shall not affect the meaning or interpretation of this Agreement.
Whenever the words “include,” “includes” or “including” are used in this
Agreement, they shall be deemed to be followed by the words “without
limitation.” The words “hereof,” “herein” and “hereunder” and words of similar
import when used in this Agreement shall refer to this Agreement as a whole and
not to any particular provision of this Agreement.

20. Counterparts; Effectiveness. This Agreement may be executed in any number of
counterparts, each of which shall be deemed to be an original and all of which
together shall be deemed to be one and the same instrument. This Agreement shall
become effective as between the Company and any Stockholder when the Company and
such Stockholder shall have received a copy of counterparts hereof signed by the
other.

21. Governing Law. THIS AGREEMENT SHALL BE GOVERNED BY AND CONSTRUED IN
ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK WITHOUT GIVING EFFECT TO ITS
PRINCIPLES OR RULES OF CONFLICT OF LAWS TO THE EXTENT SUCH PRINCIPLES OR RULES
WOULD REQUIRE OR PERMIT THE APPLICATION OF THE LAWS OF ANOTHER JURISDICTION.
EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY CONSENTS TO
SUBMIT TO THE EXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK AND
THE UNITED STATES OF AMERICA LOCATED IN THE COUNTY OF NEW YORK FOR ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT AND THE TRANSACTIONS
CONTEMPLATED HEREBY (AND AGREES NOT TO COMMENCE ANY ACTION OR PROCEEDING
RELATING THERETO EXCEPT IN SUCH COURTS), AND FURTHER AGREES THAT SERVICE OF ANY
PROCESS, SUMMONS, NOTICE OR DOCUMENT BY U.S. REGISTERED MAIL TO ITS RESPECTIVE
ADDRESS SET FORTH IN SECTION 18 SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY
ACTION OR PROCEEDING BROUGHT AGAINST IT IN ANY SUCH COURT. EACH OF THE PARTIES
HERETO HEREBY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY OBJECTION TO THE LAYING
OF VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY IN THE COURTS OF THE STATE OF NEW YORK OR THE
UNITED STATES OF AMERICA LOCATED IN THE COUNTY OF NEW YORK, AND HEREBY FURTHER
IRREVOCABLY AND UNCONDITIONALLY WAIVES AND AGREES NOT TO PLEAD OR CLAIM IN ANY
SUCH COURT THAT ANY SUCH ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT HAS BEEN
BROUGHT IN AN INCONVENIENT FORUM.

 

-25-



--------------------------------------------------------------------------------

22. WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES ANY AND
ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATED TO
THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY.

23. Effectiveness; Termination.

(a) Notwithstanding any other provision of this Agreement, this Agreement shall
become effective at the Effective Time, provided that, if the Effective Time
shall not occur prior to the termination of the Merger Agreement, this Agreement
shall not become effective and shall be null and void ab initio.

(b) This Agreement shall terminate with respect to any Stockholder (including
any Demand Stockholder) on the earlier to occur of (i) the date on which such
Stockholder first ceases to hold any Registrable Common Shares or (ii) the date
on which such Stockholder notifies the Company in writing that such Stockholder
irrevocably and forever withdraws as a Stockholder under this Agreement.
Notwithstanding any such termination of this Agreement by any Stockholder, all
rights, liabilities and obligations of such Stockholder under Sections 10 and 11
shall remain in effect in accordance with their terms. No termination of any
provision of this Agreement shall relieve any party of any liability for any
breach of such provision occurring prior to such termination.

24. Entire Agreement; Termination of Old PAETEC Agreement and Old US LEC
Agreement.

(a) This Agreement is intended by the parties to be a complete and exclusive
statement of the agreement and understanding of the parties hereto in respect of
the subject matter contained herein and the registration rights granted by the
Company with respect to the Registrable Common Shares. There are no
restrictions, promises, warranties or undertakings, other than those set forth
or referred to herein, with respect to the registration rights granted by the
Company with respect to the Registrable Common Shares. No party hereto shall
have any rights, duties or obligations other than those specifically set forth
in this Agreement. This Agreement supersedes all prior agreements and
undertakings among the parties with respect to such registration rights.

(b) Without limiting the generality of Section 24(a), (i) upon the execution and
delivery of this Agreement by Old PAETEC and each Stockholder set forth on the
signature pages hereof that is a party to the Old PAETEC Agreement, the Old
PAETEC Agreement shall automatically and with no further action on the part of
any Holder thereunder terminate and be of no further force or effect, and
(ii) upon the execution and delivery of this Agreement by US LEC and each
Stockholder set forth on the signature pages hereof that is a party to the Old
US LEC Agreement, the Old US LEC Agreement shall automatically and with no
further action on the part of any Investor thereunder terminate and be of no
further force or effect.

25. Specific Performance. Without limiting the rights of each party hereto to
pursue all other legal and equitable rights available to such party for any
other parties’ failure

 

-26-



--------------------------------------------------------------------------------

to perform their obligations under this Agreement, the parties hereto
acknowledge and agree that the remedy at law for any failure to perform their
obligations hereunder would be inadequate and that each of them, respectively,
to the extent permitted by applicable law, shall be entitled to specific
performance, injunctive relief or other equitable remedies in the event of any
such failure, without bond or other security being required.

26. Severability. In the event that any one or more of the provisions contained
herein, or the application thereof in any circumstances, is held invalid,
illegal or unenforceable in any respect for any reason, the parties shall
negotiate in good faith with a view to the substitution therefor of a suitable
and equitable solution in order to carry out, so far as may be valid and
enforceable, the intent and purpose of such invalid provision, provided,
however, that the validity, legality and enforceability of any such provision in
every other respect and of the remaining provisions contained herein shall not
be in any way impaired thereby, it being intended that all of the rights and
privileges of the parties hereto shall be enforceable to the fullest extent
permitted by law.

[signature pages follow]

 

-27-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date set
forth in the first paragraph hereof.

 

COMPANY: PAETEC HOLDING CORP. By:  

Arunas A. Chesonis

Name:   Arunas A. Chesonis Title:   Chairman, President and CEO OLD PAETEC:
PAETEC CORP. By:  

Arunas A. Chesonis

Name:   Arunas A. Chesonis Title:   Chairman, President and CEO US LEC: US LEC
CORP. By:  

/s/ J. Lyle Patrick

Name:   J. Lyle Patrick Title:   Executive Vice President and CFO

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

STOCKHOLDERS:

/s/ Arunas A. Chesonis

Arunas A. Chesonis The Arunas A. Chesonis Charitable Lead Annuity Trust dated
3/15/00 By:  

/s/ Arunas A. Chesonis

Name:   Arunas A. Chesonis Title:  

 

The Chesonis Family Foundation By:  

/s/ Arunas A. Chesonis

Name:   Arunas A. Chesonis Title:  

 

Address for Notices:

 

 

 

 

/s/ Richard T. Aab

Richard T. Aab

/s/ Joyce M. Aab

Joyce M. Aab MELRICH ASSOCIATES, L.P.

/s/ Richard T. Aab

By: Richard T. Aab Its: General Partner Address for Notices:

 

 

 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]

 



--------------------------------------------------------------------------------

/s/ Tansukh V. Ganatra

Tansukh V. Ganatra Address for Notices: 6523 Ashdale Place Charlotte, N.C. 28215

/s/ Rajesh T. Ganatra

Rajesh T. Ganatra Address for Notices: 6523 Ashdale Place Charlotte, N.C. 28215

/s/ Sarla T. Ganatra

Sarla T. Ganatra Address for Notices: 6523 Ashdale Place Charlotte, N.C. 28215

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

MADISON DEARBORN CAPITAL PARTNERS III, L.P. By:   Madison Dearborn Partners III,
L.P. Its:   General Partner By:   Madison Dearborn Partners, LLC Its:   General
Partner By:  

/s/ Mark Tresnowski

Its:   Managing Director MADISON DEARBORN SPECIAL EQUITY III, L.P. By:   Madison
Dearborn Partners III, L.P. Its:   General Partner By:   Madison Dearborn
Partners, LLC Its:   General Partner By:  

/s/ Mark Tresnowski

Its:   Managing Director SPECIAL ADVISORS FUND I, LLC By:   Madison Dearborn
Partners III, L.P. Its:   Manager By:   Madison Dearborn Partners, LLC Its:  
General Partner By:  

/s/ Mark Tresnowski

Its:   Managing Director Address for Notices:

Three First National Plaza

Suite 3800

Chicago, IL 60602

Fax: 312-985-1041        Attn: General Counsel

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

BLACKSTONE CCC CAPITAL PARTNERS L.P. By:   Blackstone Management Associates III
L.L.C. By:  

/s/ Michael Chae

Name:   Michael Chae Title:   Member BLACKSTONE CCC OFFSHORE CAPITAL PARTNERS
L.P. By:   Blackstone Management Associates III L.L.C. By:  

/s/ Michael Chae

Name:   Michael Chae Title:   Member Executed as a Deed: Witnessed by:

/s/ Angelo Acconcia

BLACKSTONE FAMILY INVESTMENT PARTNERSHIP III L.P. By:   Blackstone Management
Associates III L.L.C. By:  

/s/ Michael Chae

Name:   Michael Chae Title:  

Member

Address for Notices:

 

 

 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

NEW MOON TRUST U/D/T dated June 1, 1995 By:  

/s/ Jeffrey P. Sudikoff

  Jeffrey P. Sudikoff, Co-Trustee By:  

/s/ Joyce M. Sudikoff

  Joyce M. Sudikoff, Co-Trustee Address for Notices:

New Moon Trust

P.O. Box 492494

Los Angeles, CA 90049

 

CHRISTOPHER E. EDGECOMB,

TRUSTEE OF THE CHRISTOPHER E.

EDGECOMB LIVING TRUST, dated April 25, 1998

By:  

/s/ Christopher E. Edgecomb

  Christopher E. Edgecomb Address for Notices:

1933 Cliff Dr. Ste 28

c/o Sirius Telecom

Santa Barbara, CA

93109

CIT LENDING SERVICES CORPORATION By:  

/s/ Joseph Junda

Name:   Joseph Junda Title:   Vice President Address for Notices:

44 Whippany Road

Morristown, NJ 07960

Communications, Media &

Entertainment/Joseph Junda

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

/s/ J. Lyle Patrick as attorney-in-fact

Shirley C. Levy Address for Notices:

 

 

 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

JO & CO.

By:  

/s/ Ross J. Mangano

Name:  

Ross J. Mangano

Title:  

Partner

Address for Notices:

 

 

 

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]



--------------------------------------------------------------------------------

/s/ Kent Charugundla

Kent Charugundla

Address for Notices:

Kent Charugundla

142 East 39 Street

New York, NY 10016

 

[SIGNATURE PAGE TO REGISTRATION RIGHTS AGREEMENT]